 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     CARL JOHNSON,                                     Case No. 1:18-cv-00061-DAD-JDP
12
                                            Plaintiff, ORDER GRANTING MOTION TO
13                                                     MODIFY THE SCHEDULING ORDER
                     v.
14                                                     ECF No. 35
15   J. SCALIA, et al.,
16                                       Defendants.
17

18            On November 8, 2019, defendants sought a seven-day extension of time to file a motion
19   for summary judgment. Good cause having been shown, defendants’ request is granted. The
20   motion is due no later than November 19, 2019.
21
     IT IS SO ORDERED.
22

23
     Dated:      November 13, 2019
24                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27   No. 204.
28
